United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 21-7062                                                        September Term, 2021
                                                                   FILED ON: FEBRUARY, 11, 2022

COREY D. SORRELL,
                         APPELLANT

v.

PAIGE INDUSTRIAL SERVICES, INC.,
                     APPELLEE


                                Appeal from the United States District Court
                                        for the District of Columbia
                                            (No. 1:15-cv-02004)


     Before: PILLARD and WALKER, Circuit Judges, and SILBERMAN, Senior Circuit Judge.

                                            JUDGMENT

       This appeal was considered on the record from the United States District Court for the District of
Columbia and on the briefs of the parties. The court has afforded the issues full consideration and has
determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). For the following reasons,
it is

        ORDERED AND ADJUDGED that the judgment of the district court be AFFIRMED.

        Corey Sorrell sued his employer, Paige Industrial Services, alleging that it discriminated against him
based on his race and retaliated against him when he complained of that discrimination. The district court
dismissed the case on summary judgment. We affirm.

                                                      I

         Lacking direct evidence of discrimination, Appellant must rely on the burden shifting framework of
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–06 (1973), in making his discrimination claim.
Appellant asserts that as an African-American, he was paid less than similarly situated white employee
electricians. Appellee, his employer, responds that Appellant was not similarly situated to those employees
because Appellant was not an electrician but an electrician’s “helper” since he lacked the relevant experience
and qualifications of those employees. Appellee adds that once Appellant started an apprenticeship program
administered by Independent Electrical Contractors, Appellee paid Appellant a prorated electrician’s wage
that scaled with his progress in the program and would have paid him a full electrician’s wage had Appellant
                                                       1
not left the company prior to completing his apprenticeship. Appellee argues that it follows that Appellant’s
claim only relates to his employment prior to the start of his apprenticeship.

        In response, Appellant contends that Appellee violated the Davis-Bacon Act, which Appellant argues
requires employers to pay a uniform minimum wage based on work performed, not formal title. See 29
C.F.R. § 2.152(b). Appellant elaborates that since he was performing electrical work, he should have been
paid as an electrician despite his formal title as a helper, and that Appellee’s refusal to do so violated the
Davis-Bacon Act. He argues that this violation demonstrates that Appellee’s qualifications rationale was
mere pretext for racial discrimination.

         But the problem with Appellant’s reliance on the Davis-Bacon Act is that the Department of Labor
has primary jurisdiction to determine whether Appellee violated the Davis-Bacon Act. 29 C.F.R. § 5.11;
United States v. Dan Caputo Co., 152 F.3d 1060, 1062 (9th Cir. 1998); United States ex rel. Windsor v.
DynCorp, Inc., 895 F. Supp. 844, 851–52 (E.D. Va. 1995). And in at least one case, a court went even further
and held that the Department has sole responsibility for resolving classification disputes under the Davis-
Bacon Act. United States ex rel. Windsor, 895 F. Supp. at 852. Regardless, since Appellant did not first
bring his Davis-Bacon claim before the Department of Labor to resolve, the district court was correct to
refuse to consider Appellant’s claim in the first instance. 1

         Appellant’s efforts to evade the Department’s jurisdiction do not succeed. First, relying on dicta
from United States ex rel. Windsor, Appellant argues that the Department of Labor need not be involved
because the issue here is not a complex one that requires the expertise of the Department. The Windsor dicta
is inapplicable. The court explained that if the False Claims Act claim in that case were one of simple
misrepresentation regarding amount or frequency of wages that did not implicate the Davis-Bacon Act’s
interpretation or application, there might not have been a need to defer to the Department of Labor for
purposes of a False Claims Act claim. See 895 F. Supp. at 852–53. But that was not the situation in Windsor,
nor is it here; properly classifying Appellant under the Davis-Bacon Act requires an understanding of how
the statutory scheme classifies workers like Appellant who performed a mix of electrical work and manual
labor. That is well within the province of the Department of Labor and not subject to simple judicial
resolution.

         Second, Appellant argues that the Appellee waived the primary jurisdiction argument by only raising
it in its response to Appellant’s cross motion for partial summary judgment. That misapprehends our
forfeiture and waiver doctrine. The district court decided to consider the argument, and Appellant has not
argued that decision was an abuse of the district court’s discretion to do so.

                                                         II

        Appellant does not support his retaliation claims. Appellant asserts that Appellee retaliated against

1
  Even if the Appellee violated the Davis-Bacon Act by misclassifying Appellant, Appellee apparently also
misclassified another employee who is white by not classifying that employee as an electrician until he completed his
Independent Electrical Contractors apprenticeship. So even assuming that Appellee violated the Davis-Bacon Act,
Appellee would have violated the Act for both white and black employees, suggesting that any asserted violation was
not racially motivated.
                                                           2
him by not sending his work history to his next employer, assigning him to lower paying jobs in Baltimore
rather than better jobs in the District of Columbia, and subjecting him to more frequent drug testing than
other employees. 2 Yet the Appellant did not produce any evidence contrary to Appellee’s explanation that
the failure to send him his work history was the result of anything but a clerical mistake. And at any rate
since Appellant was able to get the same work history from his apprenticeship program, Appellant cannot
show that, even if intentional, Appellee’s failure to send his work history rose above a “petty slight or minor
annoyance” to be a “materially adverse action” that “would dissuade a reasonable worker from making or
supporting a charge of discrimination.” Bridgeforth v. Jewell, 721 F.3d 661, 663 (D.C. Cir. 2013) (cleaned
up). Appellant also did not produce any evidence that Appellee could have assigned him to better jobs or of
how much those jobs would have paid. Nor did Appellant produce any evidence of how often he or others
were drug tested, rendering it impossible for the court to determine if there was even a difference in drug
testing rates.

        For these reasons, we affirm.

                                                    ***
         Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to
withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing
or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.

                                                    Per Curiam


                                                                       FOR THE COURT:
                                                                       Mark J. Langer, Clerk

                                                               BY:     /s/
                                                                       Michael C. McGrail
                                                                       Deputy Clerk




2
 In his complaint Appellant argued that Appellee also retaliated by threatening him with termination but did not
address this claim in his briefing before us.
                                                           3